Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/12/22. Claims 1, 3, 6, 9-10, 13, 15, and 20 have been amended, no claims have been added or cancelled. Thus, claims 1-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu (20120285454) and Schwarz (5,407,236).

    PNG
    media_image1.png
    764
    347
    media_image1.png
    Greyscale











Annotated fig 27 of Nibu.
With respect to claim 1, Nibu discloses a closed-circuit breathing (abstract, lines 1-8) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see abstract, lines 9-14) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b and passage, annotated fig 27 of Nibu) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial section (see annotated fig 27 of Nibu) of at least one passage opening (see annotated fig 27 of Nibu) for passage of a breathing tube (respiratory tube or hose; see [0194], line 11) into the housing interior (see [0194], lines 9-11); the housing cover comprises a second partial section (see annotated fig 27 of Nibu) of said at least one passage, but lacks the housing mount comprising a fastening section for mechanical fastening to a counter-fastening section of the breathing tube and the breathing tube with at least a plurality of corrugations. 
However, Schwarz teaches a tube assembly (fig 2; see Abstract lines 1-3) with a fastening section (8/13/15, fig 2) and a counter-fastening section (9/10, fig 1; see col. 5, lines 22-25), where the tube (2, fig 1) has a plurality of corrugations (corrugated tube) and the fastening section being adjacent to at least one of the corrugations (“disposed cams 8 which engage depressions 9”; see col. 5, lines 23-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mount and tube at the passage opening of Nibu with the corrugations, fastening section, and counter-fastening section as taught by Schwarz so as to provide a stable connection between the housing and tube protected against unintentional detachment (see Abstract, lines 15-16 of Schwarz). 
With respect to claims 2 and 13, the modified Nibu shows that the fastening section is configured as a positive-locking fastening section for fastening to the counter-fastening section of the breathing tube (note elements 8 and 9 interact with one another when the tube 2 is inserted into the housing in fig 1 of Schwarz); and the positive locking fastening section is positive-locking in at least some sections (the depressions in the corrugated tube 2 allow for the positive locking of fastening section 15 which allows elements 8 to be inserted and locked of Schwarz). 
With respect to claims 3 and 14, the modified Nibu shows that the fastening section is formed on the housing mount and on the housing cover circumferentially all around or essentially all around the passage opening. By the modification in claim 1, the fastening section taught by Schwarz is added to the opening of the mount, thus the recess 224 is essentially around the passage. At least a portion of the counter-fastening section being located between one of the corrugations and another one of the corrugations (see insertions of 10 into corrugations in element 15 to allow for locking in place in fig 1 of Schwarz).
With respect to claim 4, the modified Nibu shows the first partial section (see annotated Nibu fig 27 above) and the second partial section (see annotated Nibu fig 27 above) where the second partial section has a smaller configuration than the first (see fig 27 of Nibu, one section is larger than the other).
With respect to claims 5, the modified Nibu shows the first partial section (see annotated Nibu fig 27 above) and the second partial section (see annotated Nibu fig 27 above) with a separation (split between elements 720a and 720b fig 27 of Nibu) of the first partial section and the second partial section is configured as off-center in relation to a passage axis of the passage opening (see annotated Nibu fig 27 above; elements 720a and 720b are different sizes making the passage axis off-center).
With respect to claim 6, the modified Nibu shows that the passage opening is arranged in a projecting section (see raised section near second partial section in annotated Lin fig 1), which projecting section protrudes from an outer housing wall of both the housing cover and the housing mount (see fig 3 of Nibu where the opening (112) has a protrusion) at least a portion of the counter-fastening section being located between one of the plurality of corrugations and another one of the plurality of corrugations (see insertions of 10 into corrugations in element 15 to allow for locking in place in fig 1 of Schwarz). 
With respect to claims 7 and 18, the modified Nibu shows that the fastening section, in at least some sections thereof, comprises a radial projection (outer ring 23, fig 2 of Schwarz) extending circumferentially outwardly; in fig 2 of Schwarz 23 extends outward from 15. 
With respect to claim 9, Nibu discloses a closed-circuit breathing (see abstract, lines 1-8) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see abstract, lines 9-14) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b, fig 27) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial section (see annotated fig 27 of Nibu) of at least one passage opening (see annotated fig 27 of Nibu) for passage of a breathing tube (see [0194], line 11) into the housing interior (see [0194], lines 9-11); the housing cover comprises a second partial section (see annotated fig 27 of Nibu) of said at least one passage; which breathing tube is guided through the passage opening (see [0194], lines 9-11) the at least one respirator component is mounted in the housing interior (see fig 27 of Nibu, exploded view shows interior elements inside two housing pieces) the at least one respirator component is fluid-communicatingly connected to the breathing tube (see [0266], lines 11-19 of Nibu).
Nibu lacks the breathing tube having a counter-fastening section, the housing mount comprises a fastening section for the mechanical fastening to the counter-fastening section of the breathing tube, and the counter-fastening section of the breathing tube is fastened to the fastening section of the housing. 
However, Schwarz teaches a tube assembly (fig 2; see Abstract lines 1-3) with a fastening section (8/13/15, fig 2) and a counter-fastening section (9, fig 1; see col. 5, lines 22-25) with a fastened connection (connection between 8/15 to tube 2/9/10 in fig 1; see col. 5, lines 23-24) between the fastening section and the counter-fastening section, where the tube (2, fig 1) has a plurality of corrugations (corrugated tube) and the fastening section being adjacent to at least one of the corrugations (“disposed cams 8 which engage depressions 9”; see col. 5, lines 23-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mount and tube at the passage opening of Nibu with the corrugations, fastening section, and counter-fastening section as taught by Schwarz so as to provide a stable connection between the housing and tube protected against unintentional detachment (see Abstract, lines 15-16 of Schwarz).
With respect to claim 10, the modified Nibu shows that the breathing tube comprises a sealing section fluid-tightly connecting the breathing tube to the at least one respirator component (note, the breathing tube of Nibu would require a sealing portion to connect with the device as intended by the function). 
With respect to claim 12, the modified Nibu shows that the counter-fastening section is configured as a reinforced collar (depressions 9 create reinforcing collars 10 in fig 1 of Schwarz) of the breathing tube. 
With respect to claim 15, the modified Nibu shows the first partial section (see annotated Nibu fig 27 above) and the second partial section (see annotated Nibu fig 27 above) where the second partial section has a smaller configuration than the first (see fig 27 of Nibu, one section is larger than the other).
With respect to claim 17, the modified Nibu shows that the passage opening is arranged in a projecting section (see raised section near second partial section in annotated Lin fig 1), which projecting section protrudes from an outer housing wall of both the housing cover and the housing mount (see fig 3 of Nibu where the opening (112) has a protrusion).
With respect to claim 20, Nibu discloses a closed-circuit breathing apparatus (see abstract, lines 1-8) comprising at least one respirator component (see fig 27 of Nibu, exploded view shows interior elements inside two housing pieces; abstract, lines 9-14); a breathing tube (see [0194], line 11) and a closed-circuit breathing (see lines 29-30 of Lin translation) apparatus housing (720a and 720b, fig 27) for mounting of respirator components (see lines 169- 171 of Lin translation) of a closed-circuit breathing apparatus, the closed-circuit breathing apparatus housing comprising a housing mount (720b, fig 27) and a housing cover (720a, fig 27), the housing mount and the cover cooperating to cover a housing interior (see fig 27; exploded view of two parts of housing with interior components), wherein the housing mount comprises a first partial section (see annotated fig 27 of Nibu) of at least one passage opening (see annotated fig 27 of Nibu) for passage of the breathing tube (see [0194], line 11) into the housing interior (see [0194], lines 9-11); the housing cover comprises a second partial section (see annotated fig 27 of Nibu) of said at least one passage; which breathing tube is guided through the passage opening (see [0194], lines 9-11) the at least one respirator component is mounted in the housing interior (see fig 27 of Nibu, exploded view shows interior elements inside two housing pieces) the at least one respirator component is fluid-communicatingly connected to the breathing tube (see [0266], lines 11-19 of Nibu). 
Nibu lacks the breathing tube having a counter-fastening section, the housing mount comprises a fastening section for the mechanical fastening to the counter-fastening section of the breathing tube, and the counter-fastening section of the breathing tube is fastened to the fastening section of the housing. 
However, Schwarz teaches a tube assembly (fig 2; see Abstract lines 1-3) with a fastening section (8/13/15, fig 2) and a counter-fastening section (9, fig 1; see col. 5, lines 22-25) with a fastened connection (connection between 8/15 to tube 2/9/10 in fig 1; see col. 5, lines 23-24) between the fastening section and the counter-fastening section, where the tube (2, fig 1) has a plurality of corrugations (corrugated tube) and the fastening section being adjacent to at least one of the corrugations (“disposed cams 8 which engage depressions 9”; see col. 5, lines 23-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mount and tube at the passage opening of Nibu with the corrugations, fastening section, and counter-fastening section as taught by Schwarz so as to provide a stable connection between the housing and tube protected against unintentional detachment (see Abstract, lines 15-16 of Schwarz). 
Further the modified Nibu shows the process comprising the steps of inserting the breathing tube into the first partial section of the passage opening in the housing mount; providing a fastened connection between the fastening section and the counter-fastening section; and closing of the housing with the housing cover (note the process is performed when the user puts the apparatus together, i.e. attaches the tube to the housing and then connects the two pieces of housing). After the modification of Nibu by Schwarz, the mount and tube include the counter-acting fastening section which are located on the passage opening. 

    PNG
    media_image2.png
    648
    583
    media_image2.png
    Greyscale
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of Schwarz as applied to claim 1 above, and further in view of Goebel (WO2012073024).









Annotated fig 1 of Goebel.
With respect to claims 8 and 19, the modified Nibu shows all the elements as claimed above but lacks a second passage for a second breathing tube.
However, Goebel teaches a housing mount comprises a second passage opening for passage of another breathing tube into the housing interior; and wherein said at least one passage opening and the second passage opening are identical or essentially identical passage openings (see annotated fig 1 of Goebel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicate the passage of the modified Nibu to include two passages as taught by Goebel so as to provide 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibu in view of Schwarz as applied to claim 10 above, and further in view of Walker (9,868,001).
With respect to claim 11, the modified Nibu shows all the elements as claimed above but lacks that the apparatus further comprises a fastening device enclosing the breathing tube wherein the fastening device comprises a union nut, which union nut cooperates with the sealing section to provide a fluid-tight connection of the breathing tube to the at least one respirator component.
However, Walker teaches a respirator (10, fig 1) with a fastening device (26, 46, 39, 72; fig 3) enclosing the breathing tube wherein the fastening device comprises a union nut (46, fig 3), which union nut cooperates with the sealing section to provide a fluid-tight connection of the breathing tube to the at least one respirator component (see connection of tube 40 with the nut 46 in fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the tube with the device of the modified Nibu to include a union nut as taught by Walker so as to provide a well-known connection to the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 (“Nibu et al. and Miller et al. as a whole fail to teach or suggest a fastening section that is configured to be located adjacent to at least one of a plurality of corrugations of a breathing tube as claimed”; see pg.10 of Applicant’s remarks) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785